Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6,7, 9-14, 16, 17, 19- 21, 23 and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP TSG WG2 Meeting #ah-18513 Title: Mobility type support for multiple beams in NR R2-170034 Intel Corporation (hereinafter Intel).
Claims 1 and 28:
Intel discloses a method of wireless communication performed by a user equipment (UE) (See figs. 3 and 4, UE), comprising: receiving, from a source base station (BS), a handover message or a beam or panel selection message including multi-beam or multi-panel information (See figs. 3 and 4, step 6 RRC (re)config. with mobility info) identifying a first one or more beams or panels to remain with the source BS and a second one or more beams or panels to switch from the source BS to a target BS during a dual active protocol stack (DAPS) handover procedure or a concurrent connectivity handover procedure (See figs. 3, 4 and page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2); and performing the handover procedure to switch from the source BS to the target BS with the first one or more beams or panels for communication with the source BS and the second one or more beams or panels for communication with the target BS (See figs. 3 and 4, steps 6 and onward disclose handover procedure. Also see page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2).
With regards to claim 28, a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (See figs. 3 and 4, UE).

Claims 2, 12 and 29:
Intel discloses transmitting a measurement report including information (See figs. 1-4, measurement report from the UE) identifying at least one of: a layer 3 (L3) measurement or a layer 1 (L1) measurement (See section 2 Discussion: Inter-cell Handover: “assuming the measurement report contains TRP and beam information….Note that measurement may take relative longer time in beam based environment especially in the high frequency due to beam sweep process in compare to legacy measurement”, this is layer 1 measurement); and wherein receiving the handover message or the beam or panel selection message comprises: receiving the handover message or the beam or panel selection message based at least in part on transmitting the measurement report (See fig. 3-4, Step 6 of receiving reconfiguration info is received in response to step 1 measurement report sent by the UE).

Claims 3, 13 and 30:
Intel discloses receiving/transmitting a request for an aperiodic layer 1 (L1) measurement report; transmitting/receiving the aperiodic L1 measurement report (See page 5, “1. The UE sends measurement report to serving NR TRP triggered by some event configured by the network”. Also see section 2 Discussion: Inter-cell Handover: “assuming the measurement report contains TRP and beam information….Note that measurement may take relative longer time in beam based environment especially in the high frequency due to beam sweep process in compare to legacy measurement”, this is layer 1 measurement); and wherein receiving/transmitting the handover message or the beam or panel selection message comprises: receiving/transmitting the handover message or the beam or panel selection message based at least in part on transmitting/receiving the aperiodic L1 measurement report (See fig. 3-4, Step 6 of receiving reconfiguration info is received in response to step 1 measurement report sent by the UE).

Claims 4 and 14:
Intel discloses receiving/transmitting slot aggregation information scheduling data in a plurality of slots; and communicating at least one signal of the handover procedure using slot aggregation for the data in the plurality of slots (See fig. 3-4, Step 6 of receiving reconfiguration with mobility info is received and in step 7 RA procedure is performed with the Target TRP). 

Claim 21:
Intel discloses communicating at least one signal of the handover procedure using slot aggregation for data in a plurality of slots based at least in part on slot aggregation information provided to the UE (See fig. 3-4, Step 6 of receiving reconfiguration with mobility info is received and in step 7 RA procedure is performed with the Target TRP).

Claims 6, 16 and 23:
Intel discloses communicating the at least one signal comprises: receiving/transmitting a plurality of copies of a physical downlink shared channel (See page 5, “Another aspect to be considered in the dual beam operation is what data source gNB and target gNB send to the UE. The options are: Bi-casting: same data is sent from source and target gNB. This allows more reliability of data at the UE side during handover”).
Claim 7:
Intel discloses communicating the at least one signal comprises: transmitting data in the at least one signal to the source BS and the target BS (See fig. 4, steps 7-8, RA procedure messaging to the target cells and RRC Connection Reconfig. Complete message to the Source cell).
Claims 17 and 24:
Intel discloses communicating the at least one signal comprises: receiving data in the at least one signal (See fig. 4, steps 7-8, RA procedure messaging to the target cells and RRC Connection Reconfig. Complete message to the Source cell) that is also transmitted to the target/source BS (Intended purpose).

Claims 9, 19 and 26:
Intel discloses communicating the at least one signal comprises: communicating a plurality of communications of the at least one signal concurrently or sequentially (See page 5, “Another aspect to be considered in the dual beam operation is what data source gNB and target gNB send to the UE. The options are: Bi-casting: same data is sent from source and target gNB. This allows more reliability of data at the UE side during handover”. It is inherent that the communication is either concurrent or sequential. Also see page 5 “For the UE capable of dual beams operation, dual connectivity can be used to enhance HO performance by using simultaneous transmission/reception with both source cell and target cell based on option 1 (DC architecture with intra-frequency NR MCG and SCG) and option 2 (The UE maintains a short term dual protocol stacks )”).
Claims 10 and 27:
Intel discloses communicating that at least one signal comprises: communicating a random access channel (RACH) message using a plurality of slots (See fig. 3-4, Step 6 of receiving reconfiguration with mobility info is received and in step 7 RA procedure is performed with the Target TRP).
Claim 11:
Intel discloses a method of wireless communication performed by a source station (BS) (See figs. 3 and 4, Source/serving BS), comprising:
transmitting, to a user equipment (UE), a handover message or a beam or panel selection message including multi-beam or multi-panel information (See figs. 3 and 4, step 6 RRC (re)config. with mobility info) identifying a first one or more beams or panels to remain with the source BS and a second one or more beams or panels to switch from the source BS to a target BS during a dual active protocol stack (DAPS) handover procedure or a concurrent connectivity handover procedure (See figs. 3, 4 and page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2); and
performing the handover procedure to switch the UE from the source BS to the target BS with the first one or more beams or panels for communication with the source BS and the second one or more beams or panels for communication with the target BS (See figs. 3 and 4, steps 6 and onward disclose handover procedure. Also see page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2).

Claim 20:
Intel discloses a method of wireless communication performed by a target base station (BS) (See figs. 3 and 4, Target/New BS), comprising: receiving a trigger to perform a handover procedure for a user equipment (UE) (See figs. 3 and 4, step 3 Cell addition request with dual beam indicators); and communicating with the UE to perform a dual active protocol stack (DAPS) handover procedure or a concurrent connectivity handover procedure to switch the UE from a source BS to the target BS with a first one or more beams or panels for communication with the source BS and a second one or more beams or panels for communication with the target BS during the handover procedure (See figs. 3, 4 (Steps 9/7 and onwards) and page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of 3GPP TSG RAN WG1 #96 Athems, Greece R1-1902768 Title: Consideration on beam measurement and reporting enhancement by Apple Inc. (hereinafter Apple).
Claims 5, 15 and 22:
Intel doesn’t explicitly disclose communicating the at least one signal comprises: transmitting/receiving a plurality of copies of a physical uplink shared channel.
Apple discloses communicating the at least one signal comprises: transmitting/receiving a plurality of copies of a physical uplink shared channel (See page 6 section 6, “we propose to use multiple Tx/Rx beams for the same PDSCH/PUSCH over multiple consecutive slots…”).
Intel’s multiple beams can be modified to use for PUSCH as well, as disclosed in Apple.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel with the teachings of Apple to improve the method disclosed by Intel by including the feature of transmitting a plurality of copies of a physical uplink shared channel. The motivation to combine would have been to improve the quality of the signal/transmission.

Claims 8, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Ofinno et al. WO 2018/204863 A1 
Claim 8:
Intel discloses communicating the at least one signal (See fig. 3-4, Step 6 of receiving reconfiguration with mobility info is received and in step 7 RA procedure is performed with the Target TRP).
Intel doesn’t disclose receiving an uplink grant in a signal separate from the handover message or the beam or panel selection message; and wherein communicating the at least one signal comprises: communicating the at least one signal using the uplink grant.
Ofinno discloses receiving an uplink grant in a signal separate from the handover message or the beam or panel selection message; and wherein communicating the at least one signal comprises: (See para 345 and fig. 41, “In this case, a base station may configure one or more resources reserved for the UL transmission that may be informed to a wireless device before the UL transmission. In case that a wireless device transmits one or more TBs ...”).
Intel’s handover message(s) can be sent on an UL grant reserved/sent by the base station, as disclosed in Ofinno.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel with the teachings of Ofinno to improve the method disclosed by Intel by including the feature of receiving an uplink grant in a signal separate from the handover message or the beam or panel selection message; and wherein communicating the at least one signal comprises: communicating the at least one signal using the uplink grant. The motivation to combine would have been to reduce overhead and save resources in the network.

Claim 18:
Intel doesn’t disclose transmitting an uplink grant in a signal separate from the handover message or the beam or panel selection message.
Ofinno discloses transmitting an uplink grant in a signal separate from the handover message or the beam or panel selection message (See para 345 and fig. 41, “In this case, a base station may configure one or more resources reserved for the UL transmission that may be informed to a wireless device before the UL transmission. In case that a wireless device transmits one or more TBs ...”).

Claim 25:
Intel discloses communicating the at least one signal (See fig. 3-4, Step 6 of receiving reconfiguration with mobility info is received and in step 7 RA procedure is performed with the Target TRP).
Intel doesn’t disclose communicating the at least one signal using an uplink grant received by the UE in a signal separate from a handover message or a beam or panel selection message.
Ofinno discloses communicating the at least one signal using an uplink grant received by the UE in a signal separate from a handover message or a beam or panel selection message (See para 345 and fig. 41, “In this case, a base station may configure one or more resources reserved for the UL transmission that may be informed to a wireless device before the UL transmission. In case that a wireless device transmits one or more TBs ...”).
Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but they are not persuasive. 
On page 1 of the applicant’s remarks, the applicant argues “The Examiner agreed that the pending independent claims overcome the 35 U.S.C. § 102(a)(1) rejection”.
The examiner respectfully disagrees. The examiner didn’t agree that the independent claims overcome the 35 U.S.C. § 102(a)(1) rejection. The interview summary sent by the examiner makes that clear.
               On page 2 of the applicant’s remarks, the applicant argues “Examiner’s rejection, the cited sections of the applied reference do not disclose at least “receiving, from a source base station (BS), a handover message or a beam or panel selection message including multi-beam or multi-panel information identifying a first one or more beams or panels to remain with the source BS and a second one or more beams or panels to switch from the source BS to a target BS during a dual active protocol stack (DAPS) handover procedure or a concurrent connectivity handover procedure,” as recited in claim 
The examiner respectfully disagrees. The claims have not been amended. No argument have been presented as to how the reference fails to disclose the claims. Nevertheless, Intel discloses in figs. 3, 4, step 6 and onwards and page 5, dual beam operation can be used to enhance HO performance by using simultaneous transmission/reception with both source and target cells: DC architecture and Dual protocol stacks. Also see page 4 option 2. It is understood that if the UE maintains dual protocol stacks by having simultaneous transmission/reception with the source and target cells then it is identifying beams for source and target cell. See page 4 “Figure 3: an example of dual beam operation in option 1”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472